Wells, J.
1. Whether in any conceivable case the title to land may be so in dispute in an action to recover rents, or for the use and occupation of lands, as to exclude the jurisdiction of the justice of the peace, is not necessary to be now determined. At the close of the case made by the plaintiff in the court below, the defendant put in his testi-. mony and submitted the whole matter to the determination of that court upon the merits without excepting to the jurisdiction in any form. The tacit stipulation which is to be implied from his conduct in this respect is equivalent in its effect to an express waiver of the objection, and inasmuch as the probate court might have entertained the controversy if the cause had been an original one, the jurisdiction cannot now be questioned. Allen v. Belcher, 3 Gilm. 594; Bisher v. Richards, 9 Ohio St. 498.
2. The objection which was taken to the testimony given by Mr. Shepard as to the contents of the letter of instructions, said to have been received by him from his client, seems to us to have been made in apt time, and the reasons assigned therefor sufficiently explicit to advise the court that more specific evidence of the loss of the writing was demanded. Such evidence the defendant was entitled to exact. To show in general terms that a writing is lost without showing search or inquiry for it, has never been regarded as sufficient to admit secondary evidence of its contents. The letter was not material, however, except for the purpose of showing the agency of Mr. Shepard to accept defendant’s attornment. But the action is founded upon this transaction, and is an effectual ratification of the agency which Shepard then assumed. First Parish in Sutton v. Cole, 3 Pick. 245; Hening v. Polly, 8 Mass. 113; Ham v. Boody, 20 N. H. 414; Bank of Augusta v. Conroy, 28 Miss. 870.
*205The circumstance that the action appears to have been instituted by the same authority who assumed to act for the plaintiff in the matter of the attornment is not supposed to afford an exception to the general rule.
The authority of the attorney not having been questioned below is, for the purposes of the present inquiry, conclusively presumed. The ratification'of the act of Mr. Shepard in accepting the attornment is as complete and effectual as if the action had been instituted by another attorney, or for that matter, by the plaintiff herself. The error in allowing secondary evidence of the contents of the letter seems, therefore, to. be immaterial.
3. The general rule confessedly is that the tenant cannot deny his lord’s title. Fraud, force, or mistake of fact, inducing an attornment, or the acceptance of a lease by one already in possession, is conceded to furnish an exception. It was once held, also, that where a mere attornment is shown to establish tenancy, the defendant may rebut this by showing that he received the premises from a third person for a term which is still unexpired. Cornish v. Searell, 8 B. & C. 471.
Recently it has been attempted to extend the exception to all cases where the tenant was in actual possession at the time of the attornment or acceptance of the lease. Tewksbury v. Marzroff, 33 Cal. 237; Franklin v. Mereda, 35 id. 566; Fuller v. Sweet, 30 Mich. 240.
In such case it is plausibly said, the one has received nothing, and the other has parted with nothing. There is no consideration for the attornment; and it has no more validity, or effect, than any other promise made without consideration. The argument omits from consideration the circumstance, that every letting, and every acceptance of an attornment, involves an implied, if not an express undertaking that the tenant shall peaceably enjoy the premises as against the landlord ; that is to say, that proceedings for the assertion of the hostile title shall not be instituted. This undertaking to forbear suit, whether express or im*206plied, is as effectual and sufficient a consideration, for the ■promise to pay rent, as an original delivery of the possession would be. It is no answer to say that the tenant may be liable to one landlord, by virtue of an original lease, and to another by virtue of a subsequent attornment ; even if the law be assumed by the argument, it is still no answer. To avoid the assertion of a hostile title, one may lawfully contract to pay for his own ; and if the threatened litigation be forborne, he is bound by his promise ; and so, the tenant, holding under a lord, where title is unimpeachable, may, if he will, undertake to pay rent to every stranger who demands it. Such demand implies the threat of litigation and dispossession, if the demand be refused; and if made in good faith, and without fraud, or other improper practice to induce concession, and if the tenant yield to it, with a full understanding of all the facts, which are material to the question of his liability, it is difficult to see why he should not be bound by his promise, even though he should become liable thereby to pay triple rent for the same premises.
If, in truth, the adverse claimant have the paramount right, and be entitled to immediate possession, an attornment to him, in good faith, to avoid the threatened eviction, is probably a bar to the action of the original lessor for rent. Moore v. Goddard, 13 Metc. 178; Somers v. Salters, 3 Den. 216; Merryman v. Bourne, 9 Wall. 592.
If the hostile title be not the superior one, it is the tenant’ s own folly to yield to an empty claim, but if he does so, and thus induces a forbearance of litigation, it may be until the statute of limitations has completed its course, no principle can be invoked which shall permit him to recede from what he has solemnly undertaken. The effect of the attornment upon the possession of the original landlord, if the tenant should yield the premises to him, it is not neces • sary to consider at this time.
The court below has found, in effect, that defendants attorned to the plaintiff; and notwithstanding the contradic*207tions in testimony, sufficient appears to sustain this finding. The evidence was given to bring the case within the just exceptions to the general rule.
The defendant was, therefore, estopped to assert the title of the original lessor Key, or the demise under which he entered. The conveyances offered on the part of the plaintiff below were an ineffectual attempt to show the title, which, as we have seen, the defendant was precluded from denying. The'error in admitting them was, therefore, immaterial.
Judgment is affirmed with costs.

Affirmed.